STATON, Judge,
concurring.
I concur with the Majority, but there is one statement which may be misleading: "Thus, David's interest is not subject to levy and execution until the time of distribution ..." Here there had been a partial distribution and only David's interest remained to close the estate. Garnishment and attachment would lie as to David's interest prior to any distribution to him. Furthermore, it would appear to me that such actions could be taken and made contingent upon David's appearance and claiming the money left to him by his mother. Otherwise, there would be an invitation or enticement to some siblings to act in concert and to assist a fellow sibling in avoiding his obligations. When the garnishment and attachment are filed, the court should make an order granting the garnishment and attachment as to David's interest but as determined by the court at the time of distribution. Furthermore, any additional cost of administration and additional court cost should not be assessed against shares already distributed or to be distributed to the other heirs. David's interest should be taxed the additional cost of administration and court cost.